Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


1. Claims  1-20  are pending. 

2. Applicant’s election without traverse of  Group II, claims 12-20 in the reply filed on 12/27/21 is acknowledged.

Claims  1-11are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 12-20 read on composition comprising  double negative (DN) T cell precursors comprising a nucleic acid sequences encoding  chimeric antigen receptor (CARs) are under consideration in the instant application.

3. The first sentence of the Specification should be amended to reflect the status of the parent Applications 15/048,550 and 12/865,592 now issued patents.


4.  The following is a quotation of  pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).


6. Claims 12-20 are  rejected  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 


US Patent ‘220 teaches a composition comprising DN T cell precursor, that can be used in the methods of immunotherapy. ( see entire document, Abstract and paragraphs 11, 17 in particular).

Though US Patent ‘220 does not explicitly teaches DN T cell precursors having DN2 or DN3 phenotype it was well known in the art at the time the invention was made that said phenotypes represents different stages of development of T cell precursors from DN1 phenotype. Thus it is the examiner position that it would be immediately obvious to one skill in the art that a composition recited in US Patent’220 comprising cells having DN2 and DN3 phenotype.

US  Patent  Application ‘ 863 teaches a composition comprising DN T cell precursor, having DN 2 or DN3 phenotype that can be used in the methods of immunotherapy. ( see entire document, and paragraphs 0032,0033, 0037, 0062 in particular).

US  Patent  Application ‘ 784 teaches a composition comprising DN T cell precursor at various stages of maturation depending of the expression of CD25 and CD44 , that can be used in the methods of immunotherapy.  It would be immediately obvious to one skill in the art that  double negative T cells precursors recited  US Patent Application ‘784  encompass cells having DN2 ( CD44+CD25+) and DN3 (CD44-CD25+) phenotype since said phenotypes represents a different stages of development of T cell precursors distinguished by the  expression of CD25 and CD44 ( see entire document, and paragraphs 0255,  in particular).

US Patent 9,925220, US Patent Application 201202699863 or US Patent Application 20160355784 do not explicitly teaches DN T cell precursors comprising a nucleic acid which encodes for a CARs.

US Patent Application’ 974 teaches a genetically engineered T cell precursors that comprising nucleic acid encodes for CARs. US Patent Application’ 974 teaches that said genetically engineered cells can be used for various method in immunotherapy treatment.( see entire document, paragraphs 0029, 0043, 0048, 0054 in particular).

Zakrzewski et at.,  teach a genetically engineered T cell precursors that comprising nucleic acid encodes for CARs. Zakrzewski et at ., teach that said genetically engineered cells can be used for various method in immunotherapy treatment.( see entire document ).


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


	
Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to genetically modify DN T cells recited in US Patent 9,925220, US Patent Application 201202699863 or US Patent Application 20160355784  to express CARs  with a reasonable expectation of success because the prior art suggests said genetically modified T cells precursors can be effectively used in immunotherapy. 

Claims  14 , 15 are  included because it would be conventional and within the skill of the art to identify the type of CARs to be expressed on DN-T cell precursors. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

Claims 17-20 are included because the instant claims are drawn to the product, i.e. a composition comprising DN T cell precursors. A composition is a composition irrespective of sources or means of generation in the absence of structural and/or functional difference  . In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.

From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.





7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. Claims 12-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No. 10/350243 and claims  1-7 of  US Patent 10/059,923. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims  of the instant Application are drawn to composition that is used in methods of treating recited in claims 1-10  of U.S. Patent No. 10/350243 and claims  1-7 of the Patent 10/059,923 , and wherein was   disclosed in the specification of said Patents. 

        This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.


9. No claim is allowed.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The 

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644